11/28/2022



                                                                                 Case Number: DA 22-0221




                                                                   FiLED
                                                                   NOV 2 8 2022
                                                                 Bowen Greenwood
                                                               Clerk of Supreme Court
                                                                  State of Montana




        IN THE SUPREME COURT OF THE STATE OF MONTANA
                        Supreme Court Cause No. DA 22-0221



PETER GMGG,
             Plaintiff/Appellant,
       vs.
ALISON PAUL, CEO; MONTANA LEGAL SERVICES ASSOCIATION,
                   Defendants/Appellees,


                            GRANT OF EXTENSION



      Pursuant to Rule 26(1), M.R. App. P., Appellees are hereby granted an

extension up to and including December 28, 2022, in which to file its Response

Brief in this matter.

      Dated this 28th day of November, 2022.



                                      Bowen Greenwood, Clerk of Court